Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

1.	Claims 1-6, 9-20 are allowable.
	The following is an examiners statement of reasons for allowance:
	The allowability resides in the overall structure and functionality of the device as respectively recited in independent claim 1, and at least in part, because independent claim 1, recites the limitations: “…wherein the at least one heating component includes a processor, and wherein the second heat conducting member includes a second-first heat conducting member overlapping a portion of the processor and a second-second heat conducting member not overlapping the processor and having a larger thermal conductivity than a thermal conductivity of the second-first heat conducting member”,
	Independent claims 18 & 20 recites the limitations: “…wherein the at least one heating component includes a processor, and wherein the second heat conducting member includes a second-first heat conducting member overlapping a portion of the processor and a second-second heat conducting member not overlapping and having a larger thermal conductivity than a thermal conductivity of the second-first heat conducting member”.
	The aforementioned limitations in combination with all remaining limitations of respective claim 1, 18 & 20 are believed to render said claims and all claims depending  
2.	Any comment considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “comments on statement of Reasons for Allowance.”

Conclusion

3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A MATEY whose telephone number is (571) 270-5648.  The examiner can normally be reached on Monday-Friday 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAYPRAKASH GANDHI can be reached on 5712723740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/MICHAEL A MATEY/Examiner, Art Unit 2835
/BINH B TRAN/Primary Examiner, Art Unit 2848